Per Curiam,
The refusal of summary judgment for the disputed items of the plaintiff’s claim is fully vindicated by the opinion of the learned judge below. As he well says: “The affidavit for the purposes of the present argument must be assumed true. Its denials of liability are as specific as the statement of claim, which fails to set forth the character of labor and trouble ex*426pended, the amount of personal time consumed, the rate at which compensation is claimed and the purposes for which the money was expended.”
The appeal is dismissed at the costs of the appellant without prejudice to his right of trial by jury, and a second appeal after final judgment.